COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Joseph Mill and Katy Mills v. GMAC, LLC, US Bank
                            National Association, as Trustee of the RASC 2006KS5 Trust

Appellate case number:      01-11-01104-CV

Trial court case number:    1125950

Trial court:                80th District Court of Harris County

       On July 3, 2012, this Court ordered that the above-referenced appeal was stayed due
to bankruptcy. See 11 U.S.C. § 362(a) (2011); TEX. R. APP. P. 8.1, 8.2. On January 28,
2019, the parties jointly filed a motion to reinstate, stating that the United States
Bankruptcy Court had lifted the automatic stay. See TEX. R. APP. P. 8.3. The parties
therefore request that we reinstate this appeal.
       Accordingly, we grant appellant’s motion and reinstate this case on the Court’s
active docket. See TEX. R. APP. P. 8.3(a).


       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: _February 21, 2019___